DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 24 April 2022 has been entered.  Claims 1, 11, 21 and 23 have been amended.  Claims 5 and 15 have been canceled.  Claims 3, 4, 13 and 14 have been previously canceled.  Claims 1, 2, 6-12 and 16-24 are currently pending.

Response to Arguments
The 35 U.S.C. §112(b) rejection of claims 1, 2, 5-12 and 15-24 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1, 2, 6-12 and 16-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 6-12 and 16-24 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses detecting wild fires by setting mask parameters for a fixed area in a scene under video surveillance, determining whether the video surveillance scene is in the daytime or the night according to the brightness value of the video image and when the video surveillance scene is in the daytime, performing daytime smoke and fire detection and recognition processing to obtain identification of related smoke and fire areas and when the video surveillance scene is at night, flame detection and recognition processing is performed to obtain the identification of the relevant open flame area.  The prior art does not disclose the limitations “wherein performing the first smoke detection comprises: updating, based on the image data, a first background image at a first update rate; updating, based on the image data, a second background image at a second update rate that exceeds the first update rate; generating a difference image between the updated first background image and the updated second background image; identifying a candidate smoke region from the difference image … wherein, pixel values of pixels in the candidate smoke region exceed a threshold; and determining whether the second smoke detection needs to be executed by determining whether there is a risk of fire in the candidate smoke region by conducting color analysis on the candidate smoke region.”
The closest prior art being Li et al., CN Patent Publication No. CN 101 587 622 (A) discloses a method for monitoring a scene to detect forest fires using video image analysis.  The method includes setting mask parameters for a fixed area in a scene under video surveillance, determining whether the video surveillance scene is in the daytime or the night according to the brightness value of the video image.  When the video surveillance scene is in the daytime, perform daytime smoke and fire detection and recognition processing to obtain identification of related smoke and fire areas.  When the video surveillance scene is at night, flame detection and recognition processing is performed to obtain the identification of the relevant open flame area.  The identification is achieved by identifying the color characteristics of a plurality of video image blobs.
Cetin et al., U.S Publication No. 2013/0336526 discloses a system and method that detects wildfires by controlling image scanning within a viewing range of a video camera to generate digital images that are analyzed to detect gray colored regions, and then determines whether a detected gray colored region is smooth to thereby detect a wildfire at an early stage of the fire's development. The system for wildfire detection includes a visible range pan-tilt-zoom camera that is continuously scanning a 360 degree viewing angle by employing an edge detector for determining gray colored smooth regions in the current image of the video generated by the pan-tilt-zoom camera, determining if the gray colored region is a moving region in video, segmenting the current image of the video into sky and land regions, and checking if the moving region is in the sky region or touches said land regions of the image, and using a support vector machine based decision making algorithm.
Piccinini, Paolo, Simone Calderara, and Rita Cucchiara. "Reliable smoke detection in the domains of image energy and color." 2008 15th IEEE International Conference on Image Processing. IEEE, 2008 discloses a system and method that comprises a stable background suppression module joined with a smoke detection module working on segmented objects. It exploits two features: the energy variation in wavelet model and a color model of the smoke. The decrease of energy ratio in wavelet domain between background and current image is a clue to detect smoke representing the variations of texture level. A mixture of Gaussians models this texture ratio for temporal evolution. The color model is used as reference to measure the deviation of the current pixel color from the model. The two features have been combined using a Bayesian classifier to detect smoke in the scene.
Newly cited Zhao et al., CN Patent Publication No. CN 103 400 111 (A) discloses a system and method for detecting a fire on an expressway or in a tunnel based on video image analysis.  The system and method comprises extracting an image from an obtained video according to a preset frame rate; utilizing the obtained image to establish a tunnel background model; extracting a foreground target image from the image with a background differentiating method; dividing the image into a background part and a foreground part, and respectively updating the background part and the foreground part using different updating rates; analyzing the foreground target of the image in a detection period, and judging whether a suspected static target exists according to time sequence information; and if the suspected static target exists, determining a suspected flame region in combination with the moving and static features of flames and analyzing the suspected flame region of a sequentially extracted image according to flame judging rules and judging whether the fire accident exists.

With respect to the independent claims, the claimed limitations “wherein performing the first smoke detection comprises: updating, based on the image data, a first background image at a first update rate; updating, based on the image data, a second background image at a second update rate that exceeds the first update rate; generating a difference image between the updated first background image and the updated second background image; identifying a candidate smoke region from the difference image … wherein, pixel values of pixels in the candidate smoke region exceed a threshold; and determining whether the second smoke detection needs to be executed by determining whether there is a risk of fire in the candidate smoke region by conducting color analysis on the candidate smoke region” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668